DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a flatness sensing device having a pressure sensing unit, a controller receives the pressure value output from the pressure sensor the controller adapted for data communication with the pressure sensing unit, and determines a flatness of the object to be tested, the pressure sensing unit having a plate portion, a pressure sensor fixed at an edge of the plate portion and exposed outside of the plate portion, in independent claims 1 and 13 when combined with the limitations of a sensing surface of the pressure sensor is kept flush with a bottom surface of the plate portion, the sensing surface of the pressure sensor senses a pressure from an object applied on the sensing surface when the sensing surface comes into contact with the object also in independent claims 1 and 13 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-17. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Chang (US 2016/0349131) discloses a pressure sensor able to value touch pressures at oblique angles includes a substrate base, a deformable substrate disposed on the substrate base, and a carbon nanometer layer disposed on the deformable substrate. A cover plate is disposed on the carbon nanometer layer, and two flexible power circuit boards electrically connect the carbon nanometer layer to the substrate base. The device includes a processor.
Togashi (US 2019/0384479) discloses an input device includes an input accepting member, a base, a first pressure sensor, a weight, a second pressure sensor, and a processor. The input accepting member accepts a pressing operation. The input accepting member is attached to the base. The first pressure sensor on the base is configured to detect a pressure acting thereon by the input accepting member. The second pressure sensor on the base is configured to detect a pressure acting thereon by the weight.
Lee et al. (US 2020/0056955) discloses a test apparatus includes: a stage having a planar surface extending in a first direction and a second direction crossing the first direction; a mounting portion that is disposed on the stage to place a test member thereon; an angle adjusting portion adjusting a first angle of the mounting portion to incline the mounting portion with respect to the planar surface of the stage; and a pressing guide disposed on the stage and moving a pressing member in the first direction, the second direction, and a third direction normal to the planar surface of the stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855